McCay, J.
Although it is not expressly stated in the submission in this case that it was of the matters in controversy in a pending suit, yet it is a fair inference from the recital and the award that such was the fact. Section 4190 of the Revised Code *713permits the reference of any such matter, either by order of Court or other agreement, in writing, and makes no special provision as to the number of arbitrators, or as to the mode of proceeding. This section forms a part of Chapter 2d of the Title in the Code devoted to arbitrations, all of which chapter is intended to permit arbitrations to be had at the option of the parties, either in the mode and with the consequences prescribed in Chapter 1st, or as was usual before the Act. "We think this is not an arbitration under Chapter 1st, Title 28, Pt. 3d of the Code, and that it was properly made the judgment of the Court before which the suit was pending, as provided by section 4190 of the Code. That Court has control of the parties to the suit, and will see to it that proper reasonable steps have been taken, and that the award is not illegal, as is usual with Courts in such cases.
Judgment affirmed.